Citation Nr: 0026991	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
headaches, currently rated 10 percent disabling. 

2. Entitlement to a separate (compensable) disability 
evaluation for tinnitus.  

3.  Entitlement to an increased evaluation for duodenal 
ulcer, currently rated 10 percent disabling. 

4.  Entitlement to an increased (compensable) rating for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from October 1940 to December 
1946 and from November 1950 to March 1952.

The appeal arises from the July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denying an increased rating 
above the 10 percent assigned for headaches and tinnitus due 
to cerebral trauma, denying an increased rating above the 10 
percent assigned for duodenal ulcer, and denying an increased 
(compensable) rating for bilateral hearing loss.

In the course of appeal the veteran testified before the 
undersigned Board member at the RO on September 16, 1999.  As 
discussed in the Reasons and Bases portion of this decision, 
below, a transcript of that hearing is unavailable due to a 
cassette tape malfunction, but no further hearing is desired 
by the veteran.  

The Board notes that by a March 1992 RO rating decision, the 
veteran was granted service connection for bilateral 
defective hearing and tinnitus.  The bilateral defective 
hearing was assigned a non-compensable evaluation.  The 
tinnitus was evaluated as part and parcel of the headaches 
associated with cerebral trauma, and a previously assigned 10 
percent rating for headaches was continued for both 
disorders.  As explained in the Reasons and Bases portion of 
this decision, below, the Board has construed as a separate 
appealed issue the claim of entitlement to a separate 
compensable disability evaluation for tinnitus.  In essence, 
headaches and tinnitus are disorders distinct from each 
other, and hence are considered for separate ratings herein.  


FINDINGS OF FACT

1.  The veteran's headaches due to head injury are of varying 
intensity and frequency; there is no evidence of dementia 
associated with the head injury.  

2.  The veteran's service-connected tinnitus is recurrent in 
nature.

3.  The veteran's duodenal ulcer is manifested by continuous 
moderate symptoms, but it is not manifested by weight loss, 
anemia, or recurrent incapacitating episodes averaging 10 
days in duration or more four or more times per year, or 
other evidence of moderately severe disability.

4.  The veteran has Level I auditory acuity in both the left 
and right ears.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for headaches due to head trauma have not been met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8045, 9304 (1999).

2.  The evidentiary record warrants assignment of a separate, 
10 percent rating, but no more, for tinnitus.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1999).

3.  The schedular criteria for a 20 percent evaluation, but 
no more, for duodenal ulcer disease are met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7305 (1999).

4.  The criteria for a compensable evaluation for bilateral 
defective hearing have not been met.  38 U.S.C.A. § 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 
C.F.R.§ 4.87, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Factual Background

The veteran has been granted service connection for headaches 
and tinnitus on the basis that they are residuals of head 
injury in service.  He has also been diagnosed with an 
anxiety neurosis and residuals of a cerebrovascular accident 
which are not service-connected disorders.

VA outpatient treatment records reveal that in March 1997 the 
veteran was treated for four days of abdominal pain, nausea, 
and vomiting.  The examiner diagnosed, in pertinent part, 
nausea and hiatal hernia.  

In August 1997 the veteran received VA outpatient treatment 
for complaints of pain on swallowing which began three to 
four days prior.  The pain was worse with solids and occurred 
randomly throughout the day, with associated cough productive 
of thick white mucous.  In pertinent part, an upper 
gastrointestinal X-ray examination (barium swallow) was 
prescribed.  

In September 1997 a VA examiner reviewed results of an upper 
gastrointestinal X-ray examination (barium swallow).  The 
examiner found a large gastroesophageal reflux, a tiny 
sliding hiatal hernia, and narrowing of the cervical/thoracic 
esophagus.  Tagamet and Maalox were prescribed.  

In a March 1998 claim for increased ratings, the veteran 
stated that his hearing has worsened such that he found it 
increasingly difficulty to carry on conversations and to 
function on a daily basis.  He also reported that he had 
worsening dementia due to brain trauma and a worsened 
duodenal ulcer.  

In March 1998 the veteran received VA outpatient treatment 
for complaints of chest or stomach pain since the prior 
Wednesday, without improvement upon taking antibiotics.  He 
reported that this was the worst he had ever felt.  Upon 
examination, there were scattered rhonchi, rales, and coarse 
sounds in all fields in both lungs.  The veteran reported 
productive cough at times.  Bronchitis was diagnosed.  

At a May 1998 VA examination, the veteran complained of 
headaches for approximately the prior 50 years since a motor 
vehicle accident in service in 1946, when he also suffered 
facial injuries.  He reported that he had headaches three to 
four times per week, lasting up to a few hours each, present 
in the frontal or occipital area, and varying in character 
from dull to sharp to throbbing to steady.  The headaches 
were reportedly more frequent in the past three months, but 
they were not associated with other symptoms.  The veteran 
reported that an MRI in 1996 was normal.  He reported that 
his headaches were aggravated by stress and relieved by a 
prescribed medication.  Upon examination, central and 
peripheral neurological testing was without abnormalities.  
No psychiatric disorder was found, with insight, judgment, 
and intellect intact.  The examiner diagnosed tension 
headaches.  

At a second May 1998 VA examination, the veteran complained 
of ulcer symptoms dating from time spent aboard ship in 
service in 1944.  Past medications included Tagamet, pain 
pills, Tylenol, and Maalox.  He complained of continued 
burning in his stomach, worse in the past six months.  He 
reported being very careful with his diet, eating no spicy or 
fried foods.  He reported recently having nausea in the 
mornings and gagging a lot.  He reported vomiting the day 
prior to the examination.  He reported that he had no history 
of bleeding.  A past problem with diverticulitis in 1981 with 
a ruptured diverticulum, corrected by partial colectomy, was 
noted.  Six months thereafter the veteran was noted to have 
developed gallstones, for which he was operated on in 1982.  
The veteran's current height was 66 1/2 inches and he weighed 
190 3/4  pounds.  He denied weight loss.  Upon examination, the 
veteran appeared quite healthy without anemia.  The abdomen 
showed colectomy and cholecystectomy scars, as well as a 
right inguinal scar from a hernia.  The abdomen was normal to 
palpation, but the epigastrium was tender to palpation.  The 
veteran reported frequent epigastric tenderness.  The 
examiner noted that the veteran had to reschedule his 
appointment for the examination from one week prior, when he 
could not make the appointment due to diarrhea and epigastric 
pain.  The examiner diagnosed symptomatic duodenal ulcer, 
treated with Tagamet, Maalox, and Tylenol for pain.  

At a third May 1998 VA examination the veteran's hearing was 
evaluated.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
20
35
55
55
41
LEFT
15
30
50
45
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The assessment was mild or moderate sensorineural hearing 
loss in both ears.  The veteran reported that he had 
tinnitus.

In a May 1998 VA medical evaluation tinnitus worksheet, the 
veteran reported that the tinnitus was bilateral, and that it 
was constant.  Regarding the tinnitus's effect on the 
veteran's daily life, the veteran reported that he worked 
through it.  On a scale of loudness where one was a whisper 
and five was a shout, the veteran rated its loudness a three.

In July 1998 the veteran received VA outpatient treatment for 
complaints of nausea, vomiting, diarrhea, and abdominal pain.  
The veteran also produced some loose stools since the day 
prior.  The abdomen was slightly tender.  X-rays showed no 
obstruction.  There was no increased white blood count.  The 
examiner diagnosed diarrhea of unclear etiology.  

In August 1998 the veteran received VA outpatient treatment 
for complaints sickness in his stomach  with nausea, 
vomiting, and diarrhea since the day prior.  He reported that 
he could not even hold down water.  The veteran had been sick 
since eating a honey bun from a vending machine the day 
prior.  The abdomen was nontender.  The examiner assessed 
gastritis.  

In a letter written by the veteran submitted with a VA Form 9 
in March 1999, the veteran stated that he suffered from 
tinnitus dating from his exposure to excessive noise in 
engine rooms aboard ship in service, with resulting hearing 
loss and tinnitus which had progressively worsened since that 
time.  He reported that hearing aids helped his hearing but 
were uncomfortable. 

At a hearing before the undersigned member of the Board at 
the RO on September 16, 1999, the veteran testified that he 
had headaches which varied in frequency from every day to 
every two weeks, lasting 10 minutes or 30 minutes to an hour 
each.  He also testified that his tinnitus was persistent.  
The claims folder contains no transcript of the hearing 
because the recording cassette tape was broken and the 
hearing was not recorded.  

2.  Analysis

Initially, the Board finds the appellant's claims well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991) in 
that his claims are plausible.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  These findings are based on the 
appellant's evidentiary assertions that his service-connected 
disabilities have increased in severity.  Proscelle v. 
Derwinski, 1 Vet.App. 629 (1992);  King v. Brown, 5 Vet.App. 
19 (1993).  Once it has been determined that the claims are 
well grounded, the VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the 
claims.  38 U.S.C.A. §  5107(a).  

The Board notes that the veteran testified before the 
undersigned Board member at the RO on September 16, 1999.  
However, as noted in the claims folder, the cassette tape 
used to record the hearing did not function and the hearing 
was not recorded.  Accordingly, the claims folder contains no 
transcript of the hearing.  The claims folder contains a 
statement dated September 17, 1999, signed by the veteran's 
accredited representative, informing that the veteran waives 
his right to another hearing. 

The Board is satisfied that all available evidence necessary 
for an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  In evaluating service-connected 
disabilities, the Board looks to functional impairment.  The 
Board attempts to determine the extent to which a service-
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (1999).  Where 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

As an initial matter, the Board notes that RO in a February 
1999 Statement of the Case considered the issue of 
entitlement to an extraschedular rating under the criteria of 
38 C.F.R. § 3.321(b)(1) as to the claims for increased 
ratings for headaches and tinnitus, duodenal ulcer, and 
hearing loss.  In reaching a determination here, the Board 
finds that the evidence does not suggest that the veteran's 
headaches, tinnitus, duodenal ulcer, or hearing loss present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  None of the disabilities at issue result in 
frequent periods of hospitalization and none of the 
disabilities at issue produce marked interference with 
employment.  38 C.F.R. § 3.321(b)(1).

2.  a.  Entitlement to an Increased Evaluation for Post-
Traumatic Headaches, 
Currently Rated 10 Percent Disabling;
Entitlement to a Separate Disability Evaluation for Tinnitus

Service connection is currently in effect for headaches as a 
residual of head injury under diagnostic code 8045, which 
contemplates brain disease due to trauma. Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under diagnostic code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 (1999).

In this case, the evidence reflects that the veteran reports 
frequent headache pain as a residual of head injury.  Pain 
may provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997). 

At a VA examination in May 1998, the veteran was diagnosed 
with tension headaches.  The Board finds Diagnostic Code 9304 
is applicable in this case for purely subjective headaches, 
pursuant the compensation scheme for symptomatic residuals of 
brain trauma under Diagnostic Code 8045.  For purely 
subjective symptoms of headache only a 10 percent rating is 
warranted under Diagnostic Code 9304.  Multi-infarct dementia 
associated with brain trauma was not found upon VA 
examination in May 1998 or any other earlier pertinent 
clinical record.  As indicated above, an anxiety neurosis and 
residuals of a cerebrovascular accident associated with 
cerebral vascular disease are not service connected 
disorders.  Hence a higher schedular rating under either 
Diagnostic Code 8045 or Diagnostic Code 9304 is not 
warranted.

The veteran has also been service connected for tinnitus due 
to head trauma.  Under Diagnostic Code 6260, a separate, 10 
percent rating is assignable for persistent tinnitus as a 
symptom of head injury, concussion, or acoustic trauma.  
38 C.F.R. § 4.87a (1999).  The Board finds that a separate, 
10 percent rating, but no more, is warranted for the 
veteran's service-connected tinnitus.  No higher schedular 
rating is warranted for tinnitus, and, as noted above, there 
is no basis for assignment of a higher rating on an 
extraschedular basis.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260.  

2.  b.  Entitlement to an Increased Evaluation for Duodenal 
Ulcer, 
Currently Rated 10 Percent Disabling

The criteria for evaluating a duodenal ulcer are set forth at 
38 C.F.R. § 4.114, Diagnostic Code 7305. A 10 percent 
evaluation is assigned for mild duodenal ulcer with recurring 
symptoms once or twice yearly.  A 20 percent evaluation is 
assigned for moderate duodenal ulcer with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration, or with continuous moderate manifestations.  
A 40 percent rating is assigned for moderately severe 
symptoms with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days in duration at least four or more times per year.  

The Board finds that the evidence favors a grant of the next 
higher, 20 percent rating for duodenal ulcer disease, on the 
basis of continuous moderate symptoms, with ongoing 
epigastric pain and nausea, as well as some gagging and 
vomiting.  However, the Board finds that the preponderance of 
the evidence is against the assignment of the still higher, 
40 percent rating for duodenal ulcer disease.  There is no 
evidence of recurrent incapacitating episodes averaging 10 
days in duration four or more times per year.  There was no 
weight loss or anemia upon a VA examination in May 1998.  
Findings in May 1998 were consistent with the veteran's 
history of duodenal ulcer as reflected in earlier outpatient 
treatment records.

2.  c.  Entitlement to an Increased (Compensable) Evaluation 
for 
Bilateral Defective Hearing

Disability ratings for hearing loss are arrived at by 
mechanical application of the rating criteria.  38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100 (1999); See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Using Table VI of § 4.87 to compute a numeric score for each 
ear, the findings on VA audiometric examination in July 1997 
showed level I hearing in the right ear and level I hearing 
in the left ear, consistent with a zero percent rating under 
Diagnostic Code 6100.
 
It is possible that the veteran's bilateral hearing loss will 
increase in severity in the future.  If so, the veteran may 
always initiate a claim for an increased evaluation at that 
time.  However, based on the record as it now stands, there 
is no basis for assigning a compensable rating for bilateral 
defective hearing.  There were technical revisions of the 
rating codes for evaluating defective hearing in June 1999.  
However, these changes were not substantive and do not affect 
the result in this case.  The actual rating criteria remained 
identical.  The Board has used the new Diagnostic Code 
number.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


ORDER

1.  Entitlement to an increased rating above the 10 percent 
currently assigned for post-traumatic headaches is denied.  

2.  Entitlement to a separate 10 percent rating for tinnitus 
is granted, subject to the law and regulations governing the 
payment of monetary awards.

3.  A 20 percent rating is granted for a duodenal ulcer, 
subject to the law and regulations governing the payment of 
monetary awards.

4.  Entitlement to a compensable rating for bilateral 
defective hearing is denied. 




		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

